Title: General Orders, 10 November 1775
From: Washington, George
To: 



Head Quarters, Cambridge, Novr 10th 1775
Parole Cumberland.Countersign Durham.


The General thanks Col. Thompson, and the other gallant Officers and Soldiers (as well of other Regiments as the Rifflers) for their alacrity Yesterday, in pushing thro’ the water, to get to the Enemy on Letchmore’s point; he is inform’d that there were some (names as yet unknown) who discover’d a backwardness in crossing the Causway—these will be marked, if they can be discovered—The General was much surprised and concerned, to see the order in which many of the Arms in several of the regiments appeared; he had not time to enquire the

Names of the particular Officers to whose Companies they belonged, but desires that this hint may be received, as an Admonition, by such Officers as are conscious of their Neglect of this duty; as other methods will be fallen upon, if it is not.
